—In a proceeding for leave to serve a late notice of claim, the New York City Housing Authority appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated May 18, 1995, which granted the petitioners’ application.
*746Ordered that the order is affirmed, with costs.
Granting the petitioners leave to serve a late notice of claim was not an improvident exercise of the court’s discretion where, inter alia, the appellant was not prejudiced by the delay, the petitioners offered a reasonable excuse for the delay, and the injured petitioner was an infant (see, General Municipal Law § 50-e [5]; Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671; cf., Matter of Matarrese v New York City Health & Hosps. Corp., 215 AD2d 7).
Bracken, J. P., Thompson, Krausman and Florio, JJ., concur.